*926Petitioners’ contention that the Board’s denial of their application was inconsistent with its own precedent concerning similar applications lacks support in the record. The examples of the Board’s past actions submitted by petitioners fail to show "sufficient factual similarity so as to warrant an explanation from the Board” (Knight v Amelkin, 68 NY2d 975, 978). The record also fails to support petitioners’ allegations of impropriety in the Board’s procedures and decision-making process. (Appeal from judgment of Supreme Court, Ontario County, Henry, J. — art 78.) Present — Callahan, J. P., Boomer, Pine, Balio and Davis, JJ.